                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

SADA WANE,                                    :   Case No. 1:19-cv-122
                                              :
       Petitioner,                            :   Judge Timothy S. Black
                                              :   Magistrate Judge Karen L. Litkovitz
vs.                                           :
                                              :
ATTORNEY GENERAL OF THE                       :
UNITED STATES, et al.,                        :
                                              :
       Respondents.                           :

                        DECISION AND ENTRY
            ADOPTING THE REPORT AND RECOMMENDATION
        OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 18) AND
               TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on August 22, 2019, submitted a

Report and Recommendation. (Doc. 18). No objections were filed.

      As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation (Doc. 18) should be and is hereby

ADOPTED in its entirety.

       Accordingly, for the reasons stated above:

       1) The petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 (Doc. 1) is
          DENIED as moot.
        2) The Clerk shall enter judgment accordingly, whereupon this case is
           TERMINATED from the docket of this Court.


        IT IS SO ORDERED.

Date:         10/8/19
                                                          Timothy S. Black
                                                          United States District Judge




                                            2
